Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 are drawn to a grain drying process with a sub-combination of a controller and sensor system, classified in F26B21/08.
II. Claims 5-8 are drawn to a process of drying grain with a combination of a grain bin system and a controller and sensor system, classified in F26B9/063.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination claims 5-8 do not require the particulars of heater element at the range of 10,000 and 25.000 BTUs, a constant flow rate fan. The subcombination does not require a bin, variable speed fan, etc. and has separate utility such as a process to equalize operating temperature in a fluidized bed.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Should the applicant elect the Group II invention, namely claims 5-8. the following restriction is further required based on related inventions (MPEP 8.14.01). 
III. Claim 5 is drawn to a related invention, classified in F26B3/06
IV. Claims 6-7 are drawn to a related invention, classified in F26B5/00.
V. Claim 8 is drawn to another related invention, classified in F26B21/10.
The inventions are independent or distinct, each from the other because:
 	Inventions III, IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the claimed process in claims 5, 6 and 8 have a materially different mode of operation. The operation of claim 5 is based on the grain target moisture content and requires a heater and steps e) 4) between the third and fourth zones the target moisture content is equal to the EMC above which the fan is operated at full capacity and the heater element is operated on a variable basis in the fourth zone on a preselected basis  e) 3) the rate of the fan I is increased along a preselected speed range until at maximum speed of the fan;  The operation of claim 6 is based on comparing the ambient air condition to the target moisture content and does not require a heater but requires: when the ambient air is in a fourth zone wherein the air temperature relative humidity will dry the grain and the moisture content of the grain is above the target moisture content, the fan is operated at full speed in step f) and the fan is operated over a preselected curve between full speed and a selected minimum speed in step g); The operation of claim 8 is based on  the humidity and temperature of the air before and after passing the air through the grain in the bin and requires steps: e) when the humidity in the air exiting the grain is comparatively high, then raising the speed of the fan to effectively convey more air through the grain in the bin; f) when the humidity of the air exiting the grain in the bin is comparatively low, but not the same humidity as the air going into the grain in the bin, then decrease the speed of the fan to decrease the amount of air conveyed into the grain in the bin; g) selecting a temperature whereat the grain is considered cooled; h) when the humidity of the air going into the grain and exiting the grain in the bin is almost equal, then first checking the temperature of the air exiting the grain in the bin, if the temperature of the air is at the cooled temperature both entering the grain and exiting, then the grain in the bin is considered cooled; whereas if the temperature of the air exiting the grain is higher than the cooled temperature, then the fan speed is reduced to convey less air into the grain in the bin. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
For a complete response, the applicant must elect either Group I or Group II invention. Should the applicant elect Group II invention, the applicant must further elect one of the Group III, IV or V inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762

JY